Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 19, 2002, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision of an Administrative Law. Judge dated October 10, 2001, claimant was deemed ineligible to receive unemployment insurance benefits because he was not totally unemployed during the relevant time period. Although claimant admitted receiving the decision shortly after it was mailed and reading the instructions indicating that he had 20 days to appeal, he *1015did not request an appeal therefrom until late November 2001. Inasmuch as claimant failed to comply with the 20-day statute of limitations period contained in Labor Law § 621 (1) and did not present good cause for his lack of compliance, we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that dismissed claimant’s appeal as untimely (see Matter of Chincarini [Commissioner of Labor], 301 AD2d 719 [2003]; Matter of Speed [Sweeney], 243 AD2d 807 [1997]). The underlying merits of the denial of his application for unemployment insurance benefits are, therefore, not properly before this Court (see Matter of Chincarini [Commissioner of Labor], supra).
Cardona, P.J., Crew III, Spain, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.